Order entered December ~ , 2012




                                             In The
                                   Court of i pea[s
                          . ifllJ i tri t of exas at allas

                                     NO. 05-12-00499-CR
                                     No. 05-12-00500-CR

                             TAM THANH NGUYEN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                     Trial Court Cause Nos. Fll-61349-N, Fll-61350-N

                                           ORDER

       The Court REINSTATES the appeals.

       On November 16, 2012, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On December 3, 2012, we received appellant’s brief and the

trial court’s findings. We ADOPT the findings that: (1) appellant desires to pursue the appeals;

and (2) appellant’s brief will be filed by December 3, 2012.

       We ORDER appellant’s brief filed as of the date of this order.




                                                      DAVID L. BRIDGES
                                                      JUSTICE